                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 UNITED STATES OF AMERICA,                       )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )   NO. 3:17-cr-00114
                                                 )
 SHAMAIN JOHNSON,                                )
                                                 )
        Defendant.                               )

                                 MEMORANDUM OPINION

       This Memorandum Opinion follows the Court’s August 1, 2019 Order (Doc. No. 271)

denying Johnson’s Motion for Reconsideration (Doc. Nos. 265 and 290) of the July 18, 2019 Order

denying his motion to suppress evidence from the February 13, 2017 Wal-Mart stop (Doc. No.

225). On June 20, 2019, the Court granted Johnson’s motion to suppress. (Doc. Nos. 192-193.)

The Court reconsidered its decision, as the Government requested, and concluded applying a

reasonable person analysis that Johnson’s motion to suppress must be denied. Two days before

trial, Johnson made a motion for reconsideration in which he made more specific arguments. (Doc.

Nos. 265 and 290.) The Government responded in opposition. (Doc. No. 270.) The Court denied

the motion and this Memorandum Opinion explains why. (Doc. No. 271.)

I.     Legal Standard

       For motions to reconsider in criminal cases, courts borrow the standards applicable to a

civil motion to alter or amend judgment under Federal Rule of Civil Procedure 59(e). United States

v. Robinson, 5 F. Supp. 3d 933, 936 (S.D. Ohio 2014) (quoting United States v. Titterington, No.

CR-2-20165, 2003 WL 23924932, at *1 (W.D. Tenn. May 22, 2003)). These motions may be

granted if there is a clear error of law, newly discovered evidence, an intervening change in
controlling law, or to prevent manifest injustice. Intera Corp. v. Henderson, 428 F.3d 605, 620 (6th

Cir. 2005) (citing GenCorp, Inc. v. Am. Int’l Underwriters, 178 F.3d 804, 834 (6th Cir. 1999)).

“This is an ‘extraordinary’ motion and ‘is seldom granted because it contradicts notions of finality

and repose.’” AIA Eng’g Ltd. v. Magotteaux Int’l S/A, No. 3:09-cv-00255, 2012 WL 4442665, at

*8 (M.D. Tenn. Sept. 21, 2012) (quoting Waiters v. City of Cleveland, No. 1:08-CV-2006, 2009

WL 3063384, at *1 (N.D. Ohio, Sept. 24, 2009)). These motions are aimed at reconsideration, not

initial consideration. Thus, parties should not use them to raise arguments which could, and should,

have been made earlier. See Sault Ste. Marie Tribe of Chippewa Indians v. Engler, 146 F.3d 367,

374 (6th Cir. 1998)); F.D.I.C. v. World Univ., Inc., 978 F.2d 10, 16 (6th Cir. 1992).

II.    Analysis

       Johnson’s motion for reconsideration asserts that the Court has committed a clear error of

law. His argument is straightforward. He contends that the Court misunderstands Fourth

Amendment law, failed to apply the “objective standard for determining whether a person has been

seized within the meaning of the Fourth Amendment,” and instead has adopted a new “subjective

standard.” (Doc. No. 265 at 1-2.) More specifically, citing a plethora of Supreme Court and Sixth

Circuit caselaw, Johnson argues that the Court has ignored basic Fourth Amendment jurisprudence

dictating that “a person is seized within the meaning of the Fourth Amendment when: (1) an officer

“by means of physical force or show of authority has in some way restrained [his] liberty,” Terry

v. Ohio, 392 U.S. 1, 19 n. 16 (1968), such that “in view of all of the circumstances surrounding

the incident, a reasonable person would have believed that he was not free to leave,” Michigan v.

Chesternut, 486 U.S. 567, 573 (1988); and (2) the person “yields” to this show of authority,

California v. Hodari D., 499 U.S. 621, 626 (1991). (Id. at 3-4 (quoting United States v. Goyer, 567

F. App’x 414, 417–18 (6th Cir. 2014) (emphasis added by Johnson)). According to Johnson, the



                                                 2
Court failed to consider when a reasonable person in his position would have believed that he was

not free to leave the investigatory stop of February 13, 2017. (Id. at 5-6.) Johnson also contends

that the Court has also misinterpreted car-blocking case precedent of the Court of Appeals for the

Sixth Circuit. (Id. at 7-9.)

        Johnson is wrong.

        To be clear, the Court applied the objective standard set forth in Supreme Court and Sixth

Circuit case law. The Court began the legal discussion by articulating the fundamental principle

that “only when the officer, by means of physical force or show of authority, has in some way

restrained the liberty of a citizen may we conclude that a ‘seizure’ has occurred.” (Doc. No. 225

at 4 (quoting Terry v. Ohio, 392 U.S. 1, 19 n. 16 (1968).) Immediately following this bedrock point

of Fourth Amendment law, the Court quoted the United States Supreme Court for the crucial test

of whether, taking into account all of the circumstances surrounding the encounter, the police

conduct would “have communicated to a reasonable person that he was not at liberty to ignore the

police presence and go about his business.” (Doc. No. 225 at 4 (citing Florida v. Bostick, 501 U.S.

429, 437 (1991).) In support of these propositions, the Court cited Michigan v. Chesternut, 486

U.S. 567 (1988) and Brendlin v. California, 551 U.S. 249 (2007), the cases now relied upon by

Johnson. (Id. at 4.) Finally, the Court explained that Johnson himself did not dispute that the

measuring point for his seizure is when “a reasonable person in the car would believe that she

was free to leave or to terminate contact with the police[.]” All of this demonstrates that the Court

applied precisely the objective standard that Johnson claims was missing from the Court’s opinion.

        The Court then proceeded to explain that one factor to consider in the analysis is the extent

to which the police have made their presence known. (Id. at 4-5.) Johnson now contends that this

is incorrect, and United States v. Young, United States v. Gross, and United States v. See trio of



                                                 3
car-blocking cases hold that “blocking of a car is a seizure of the car and its occupants, without

more.” (Doc. No. 290 at 7.) This proposition, however, undercuts the very legal principles that

Johnson cites for the need to objectively analyze all of the circumstances. This is why the Court

explained that Young, Gross, and See do not articulate a bright-line standard for when a seizure

occurs based only upon the positioning of a police vehicle. No such standard exists because of

application of the reasonable-person, objective totality-of-the-circumstances analysis set forth by

the Supreme Court and Sixth Circuit law. Employing that analysis, the Court recognized that, in

Gross, a spotlight was turned on the vehicle; in Young, three officers shined flashlights on the

vehicle; and, in See, the police pulled in front of the parked car directly into its passengers’ default

field of vision. (Doc. No. 225 at 5.) The Court explained such obvious actions that would result in

awareness of the police presence “necessarily contributed to the court’s conclusion that a

reasonable person in the defendant’s position would not have felt free to leave.” (Id.) The Court

simply did not, as Johnson contends, suggest that these cases “cite the subjective standard as

affecting the time of seizure.” (Doc. No. 265 at 9.)

        The Court’s reliance on another car-blocking case, United States v. Williams, 525 F. App’x

330 (6th Cir. 2013), rather than also being erroneous as Johnson suggests, further demonstrates

the Court’s objective analysis and recognition of the importance of being alert to police presence.

(Doc. No. 225 at 6-7.) In Williams, the Court eschewed a “mechanical approach” for one

considering “the totality of surrounding circumstances.” Williams, 525 F. App’x at 333. There, the

objective circumstances involved how the police vehicle was parked and that the police had used

a “panoply of probing lights” to alert that they were “not simply putting questions.” Id. The Court

of Appeals explained that its decision was based on the conclusion that “a reasonable person in

the defendant’s shoes, already hemmed into a parking space with a single narrow egress, would



                                                   4
no longer feel free to terminate such an encounter.” Id. at 333. Chief Judge Cole further explained

that the Court considered the “aggregate effect” of the “objective behavior” of the police in

determining whether the police created a coercive situation that “communicated to the vehicle’s

occupants that they were under investigation.” Id. at 633-34. This is, of course, critically important,

because whether any person is free to leave, as a matter of basic logic, necessarily depends on the

degree to which they are “alert to the fact of law enforcement’s potential impediment to his or her

departure.” (Doc. No. 225 at 7.) Thus, under Williams, Young, Gross, See, it is wholly appropriate

for the Court to consider all of the circumstances, including when the police would have alerted a

reasonable person in Johnson’s place to their presence. Even where a defendant (such as Johnson)

makes a claim to “passive acquiescence,” the Court must still apply the objective test and evaluate

the totality of the circumstances, Brendlin, 551 U.S. at 255.

       The Court applied an objective analysis to the February 13, 2017 stop. The Court explained

the considerations that day: (1) the police vehicle was unmarked and would not have provided an

immediate clue as to the detectives’ identity; (2) the police vehicle did not have blue lights on the

roof; rather, the blue lights were embedded in the headlights and windscreen and are difficult to

see by a reasonable person sitting low in another vehicle; (3) the police vehicle arrived and parked

horizontal to the rear of Johnson’s parked car in a row of crowded cars, making it unlikely that

someone facing forward in Johnson’s car could see the police vehicle’s lights either on approach

or when the vehicle came to a stop; and (4) there was no testimony that the detectives did anything

when they parked to gain the passengers’ attention such as engage a siren. (Id. at 7-8.) This

objective evidence was consistent with Detective’s Moore’s testimony that the occupants of

Johnson’s vehicle were not alerted to the police presence prior to the officers’ arrival at the




                                                  5
passenger’s side car window. 1 (Id. at 8; Day Two Trial Tr. at 205-06; 230; 232.) This Court has

twice considered Detective Moore’s testimony on this Wal-Mart stop. The Court finds Detective

Moore highly credible, professional and articulate.

       Based upon these circumstances, the Court concluded that: “[T]here is no evidence that

Johnson was aware of the detectives blocking him in (at :58 seconds) or believed he was not free

to leave until he reacted to the police presence at his car window (at 1:03 seconds). Nor has the

Court been presented with a compelling argument that a reasonable person in Johnson’s position

would have had any greater degree of awareness.” (Id. at 8.) This this precisely the inquiry that

the Supreme Court, Sixth Circuit, and Johnson demand. That the Court observed “Johnson’s own

behavior supports” this objective conclusion, (id. at 8) is a far cry from inventing a new “subjective

standard.” Nevertheless, to clarify any confusion – real or imagined – the Court hereby makes

clear that it has applied the objective standard and considered at what point, in view of all of the

circumstances surrounding the February 13, 2017 stop, a reasonable person in Johnson’s position

in the passenger seat of the car would have believed that he was not free to leave. Chesternut, 486

U.S. at 573; Goyer, 567 F. App’x at 417. Johnson has failed to articulate any clear error of law.

Rather, Johnson merely continues to disagree with the Court’s conclusion,

III.   Conclusion

       For the foregoing reasons, Johnson’s Motion for Reconsideration (Doc. No. 265) is denied.

An appropriate order has entered. (Doc. No. 271.)



                                               ____________________________________
                                               WAVERLY D. CRENSHAW, JR.
                                               CHIEF UNITED STATES DISTRICT JUDGE

1
 At trial, Detective Moore also provided further objective evidence that the officers had not drawn
or raised their weapons until reaching the car. (Day Two Trial Tr. at 205.)

                                                  6
